IN THE SUPREME COURT OF THE STATE OF NEVADA


ALEXANDER P. YANKO,                                      No. 84798
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT                                FILED
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF                                    JUN 4 2022
CLARK,                                                             A. BROWhI
Respondent,
  and
THE STATE OF NEVADA,
Real Party in Interest.

                       ORDER DENYING PETITION

            This is an original pro se petition for a writ of mandamus
seeking either the dismissal of a criminal case or the granting of a new trial.
            This court has original jurisdiction to issue writs of mandamus,
and the issuance of such extraordinary relief is within this court's sole
discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc. v. Eighth Judicial
Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37 (2007). Petitioner
bears the burden to show that extraordinary relief is warranted, and such
relief is proper only when there is no plain, speedy, and adequate remedy
at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 228, 88
P.3d 840, 841, 844 (2004).
            Although petitioner provided a brief affidavit wherein he
references a jury trial and the allegedly improper admission of evidence, he
has not provided this court with any record or documentation in support of
his claims and necessary for this court's consideration of the petition. See
NRAP 21(a)(4) (providing that petitioner shall submit an appendix
containing all documents "essential to understand[ing] the matters set forth


                                                              rzz      zoo
                       in the petition"). We conclude that petitioner has failed to demonstrate our
                       intervention by extraordinary writ is warranted. Further, to the extent that
                       petitioner has counsel, he must proceed by and through counsel of record.
                       Therefore, we decline to exercise our original jurisdiction in this matter. See
                       NRAP 21(b). Accordingly, we
                                   ORDER the petition DENIED.




                                                                   Pidad.wr
                                                                         ?                  C.J.
                                                           Parraguirre



                                                           Hardesty


                                                                  A-Visa,0                  J.
                                                           Stiglich




                       cc:   Alexander P. Yanko
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA


(0( I t147A    V•;".
                                                             2